Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Fiaz M. Afzal, M.D.,
(O.I. File No.: H-14-41654-9),

Petitioner,
Vv.
The Inspector General.

Docket No. C-14-2013
Decision No. CR3911

Date: May 28, 2015

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Fiaz
Afzal, M.D., from participating in Medicare and other federally funded health care
programs for a minimum of five years.

I. Background

Petitioner requested a hearing to challenge the I.G.’s determination to exclude him. The
1G. filed a brief and five exhibits, identified as I.G. Ex. 1 — 1.G. Ex. 5, in support of his
determination to exclude. Petitioner filed two briefs, one on April 6, 2015, and the other
on April 21, 2015. Petitioner filed three documents that he intended to be considered as
exhibits. I identify those documents as P. Ex. 1, P. Ex. 2, and P. Ex. 3. I receive the
parties’ exhibits into the record. Neither party offered testimony.
IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether: the I.G. is authorized to exclude Petitioner; and the five-year
minimum exclusion imposed by the LG. is mandatory.

B. Findings of Fact and Conclusions of Law

The L.G. asserts that section 1128(a)(1) of the Social Security Act (Act) mandates
Petitioner’s exclusion. This section requires the exclusion of any individual who is
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a State Medicaid program.

On October 24, 2013 Petitioner pled guilty in a Louisiana State Court to multiple counts
of Medicaid fraud. I.G. Ex. 2. He admitted to billing the Louisiana Medicaid program for
numerous tests, immunizations, and injections that he never administered. I.G. Exs. 3, 4,
5. These facts are on their face sufficient to prove that Petitioner was convicted of a
crime within the meaning of section 1128(a)(1) of the Act. The offenses of which he was
convicted were not only related to a State Medicaid program, they consisted of ostensible
Medicaid items or services and the Louisiana State Medicaid program was the target of
Petitioner’s fraud.

Petitioner raises a number of arguments in opposition to the I.G.’s exclusion
determination. First, he contends that he was convicted of only 18 counts of Medicaid
fraud rather than the 35 counts alleged by the I.G. It is unnecessary that I resolve this fact
issue because conviction of even one count of Medicaid fraud would be sufficient to
implicate the requirements of section 1128(a)(1).

Second, Petitioner makes various due process and constitutional arguments. Some of
these seem to be directed at what happened in a State disciplinary proceeding that is, at
best, collateral to the criminal case against Petitioner. In any event, Petitioner’s
arguments — even if they might be meritorious in some other forum — are irrelevant here.
The requirement that Petitioner be excluded derives from his conviction in State court.
Petitioner does not deny that he was convicted of Medicaid fraud, and he has not
contended that his conviction has been reversed or vacated.

Petitioner asserts also that the I.G. has used a wrong middle initial (“M”) to identify him.
Accepting that as true, it changes nothing because Petitioner does not deny that he is the
Fiaz Afzal who was convicted of Medicaid fraud.
Finally, Petitioner seems to assert that the crimes of which he was convicted are minimal
and that the IG. should review them on the merits. Evidently, Petitioner contends that
the remedy of exclusion is unreasonable given what he seems to believe is the trivial
nature of his crimes. However, the Act imposes no requirement on the LG. that he
review program-related offenses for seriousness as a precondition for excluding an
individual pursuant to section 1128(a)(1). The exclusion requirement of this section is
mandatory and does not hinge on the relative seriousness of program-related crimes.

The Act mandates that individuals who are convicted of crimes described by section
1128(a)(1) be excluded for a minimum period of five years. Act § 1128(c)(3)(B). That is
what the I.G. opted to impose in this case. Consequently, the length of Petitioner’s
exclusion is reasonable as a matter of law, and it is not reviewable.

/s/
Steven T. Kessel
Administrative Law Judge
